             Case 2:20-cv-00966-NR Document 292 Filed 07/31/20 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

DONALD J. TRUMP FOR PRESIDENT,                       :
INC., ET AL.                                         :
                                                     :
Plaintiff,                                           :
                                                     :
        v.                                           : CIVIL ACTION NO. 2:20-cv-00966-NR
                                                     :
KATHY BOOCKVAR, ET AL.,                              :
                                                     :
Defendants.                                          :


   DELAWARE COUNTY BOARD OF ELECTIONS’ JOINDER TO MOTIONS TO
 DISMISS FILED BY THE SECRETARY OF THE COMMONWEALTH AND BY THE
 BUCKS, CHESTER, MONTGOMERY AND PHILADELPHIA COUNTY BOARDS OF
                            ELECTIONS

        Defendant Delaware County Board of Elections (“Delaware County”), by and through its

undersigned counsel, files the instant JOINDER as to the Secretary of the Commonwealth’s

Motion to Dismiss Amended Complaint (Dkt. No. 263), and the Bucks, Chester, Montgomery

and Philadelphia County Boards of Elections’ Motion to Dismiss Amended Complaint (Dkt. No.

283), filed July 31, 2020. The filing of this Notice of Joinder is subject to, and does not waive

any, defenses and objections.
         Case 2:20-cv-00966-NR Document 292 Filed 07/31/20 Page 2 of 3




Dated: July 31, 2020


                                             Respectfully submitted,

                                             /s/ Edward D. Rogers
                                             Edward D. Rogers (No. 69337)
                                             (admitted pro hac vice)
                                             Elizabeth V. Wingfield (No. 324277)
                                             (admitted pro hac vice)
                                             Terence M. Grugan (No. 307221) (pro
                                             hac vice admission conditionally
                                             granted)
                                             BALLARD SPAHR LLP
                                             1735 Market Street, 51st Floor
                                             Philadelphia, Pennsylvania 19103
                                             Phone: (215) 665-8500
                                             Facsimile: (215) 864-8999

                                             Kahlil C. Williams (No. 325468)
                                             Of counsel, pro hac vice admission
                                             pending:

                                             Attorneys for Defendant Delaware
                                             County Board of Elections




                                       2
         Case 2:20-cv-00966-NR Document 292 Filed 07/31/20 Page 3 of 3




                               CERTIFICATE OF SERVICE

              The undersigned hereby certifies that a true and correct copy of the foregoing

joinder was filed and served on July 31, 2020 via the Court’s CM/ECF system.


Dated: July 31, 2020.
                                                           /s/ Edward D. Rogers
                                                           Edward D. Rogers
